IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                     No. 01-60103
                                   Summary Calendar



                              UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                          versus

                                  FREDERICK FRANKS,

                                                               Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 1:93-CR-116-S
                       --------------------
                          January 4, 2002
Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

       Frederick        Franks,    federal    prisoner     number     09941-042,     has

appealed         the   amended    judgment   entered      by   the   district    court

pursuant to this court's remand order in United States v. Franks,

230 F.3d 811, 814-15 (5th Cir. 2000).                    Franks contends that he

should       have      been   completely     resentenced,      i.e.,    that    a    new

presentence report ("PSR") should have been prepared, that he

should have had an opportunity to raise objections to the PSR based

upon changes in the law since his original sentence, that he should

have       had   an    opportunity   to    present   evidence        challenging     the

probation         officer's      findings,    that   he    should      have    had   an

       1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
opportunity for allocution, and that he should have been provided

with appointed counsel.    These contentions are without merit.

      A defendant's presence is not required at a proceeding which

involves a reduction or correction of a sentence under 18 U.S.C.

§   3582(c)(1)(B).   See   Fed.   R.   Crim.   P.   43(c)(4)   &   Advisory

Committee Notes (1998 Amendments); see also United States v. Lopez,

26 F.3d 512, 515 n.4 (5th Cir. 1994); 28 U.S.C. § 2255.            Because

the district court merely modified Franks's existing sentence,

under 28 U.S.C. § 2255 and 18 U.S.C. § 3582(c)(1), Franks was not

entitled to be present and to allocute.             See United States v.

Patterson, 42 F.3d 246, 248-49 (5th Cir. 1994); United States v.

Shubbie, 778 F.2d 199, 200 (5th Cir. 1985).         Nor was he entitled to

assistance of counsel.     See United States v. Whitebird, 55 F.3d

1007, 1010-11 (5th Cir. 1995) (holding that defendant had no

statutory right to appointed counsel in connection with motion to

modify sentence under 18 U.S.C. § 3582(c)(2)).         The district court

did not abuse its discretion in resentencing Franks.           See United

States v. Mueller, 168 F.3d 186, 188 (5th Cir. 1999) (standard of

review).

      Franks contends: (1) that the district court abused its

discretion in imposing an order of restitution; (2) that the

district court erred in enhancing his sentence for obstruction of

justice under the rule in Apprendi v. New Jersey, 530 U.S. 466

(2000); (3) that the district court erred by admitting prejudicial

evidence; (4) that his convictions should be reversed because of

flaws in the district court's jury instructions; (5) that he was


                                   2
deprived of his right to a fair trial by Government misconduct; and

(6) that he received ineffective assistance of counsel.   We do not

consider these issues as they are outside the scope of this court's

mandate in its remand order.

     The amended judgment is AFFIRMED.




                                3